DENY; and Opinion Filed December 4, 2018.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-01319-CV

                 IN RE REX PERFORMANCE PRODUCTS, LLC., Relator

                  Original Proceeding from the 134th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-17-05538

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Fillmore, and Stoddart
                                    Opinion by Justice Fillmore
       In this original proceeding, relator complains that the trial court denied relator’s renewed

motion to enlarge the discovery period. To be entitled to mandamus relief, a relator must show

both that the trial court has clearly abused its discretion and that relator has no adequate appellate

remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

       “A writ of mandamus will issue only if the trial court reaches a decision so arbitrary and

unreasonable as to amount to a clear and prejudicial error of law and the relator has no adequate

remedy by appeal.” In re Shipman, 540 S.W.3d 562, 565–66 (Tex. 2018) (orig. proceeding)

(quoting In re State Farm Lloyds, 520 S.W.3d 595, 604 (Tex. 2017) (orig. proceeding)). Appellate

courts may not substitute their judgment for the trial court's determination of factual matters

committed to the trial court's discretion. Id. “But with regard to questions of law and mixed

questions of law and fact, a trial court has no discretion in determining what the law is or applying
the law to the facts, even when the law is unsettled.” In re State Farm Lloyds, 520 S.W.3d at 604

(internal quotations omitted).

       Based on the record before us, we conclude relator has not shown a clear abuse of

discretion. Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P.

52.8(a) (the court must deny the petition if the court determines relator is not entitled to the relief

sought).




                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE




181319F.P05




                                                 –2–